GATBS, P. J., and ANDERSON, J.
(dissenting.) We find no warrant in the evidence for the finding of the trial court recited in the majority opinion. To our minds the evidence is clear that Rime was wholly without knowledge of, or complicity in, the fraud. We find nothing in the evidence which should have charged Rime with knowledge of the fraud. We find nothing which should have put him upon inquiry. We find nothing in the evidence that even squints at bad faith on his part. The fact is that Rime parted with more than $4,000 of property in reliance upon the receipt. This is the best evidence of his good faith in the transaction. In our opinion this case comes squarely within the provisions of the maxim:
“Where one of two innocent persons must suffer by the act of a third, he by whose negligence it happened must be the sufferer.” Rev. Code 1919, § 75.
We are of the opinion that it was negligence of respondents in relying upon the representations of Short that caused the situation in which the innocent parties, the respondents and appellant, are found.
*123We think the judgment and order appealed from should be reversed.